USCA11 Case: 21-12002    Date Filed: 02/07/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-12002
                Non-Argument Calendar
                ____________________

In re:
 URSULA LANGLEY,
                                                      Debtor.


URSULA LANGLEY,
                                           Plaintiff-Appellant,
versus
JON WAAGE,


                                         Defendant-Appellee.
USCA11 Case: 21-12002         Date Filed: 02/07/2022    Page: 2 of 5




2                      Opinion of the Court                 21-12002

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
              D.C. Docket No. 2:20-cv-00956-SPC
                    ____________________

Before WILSON, JORDAN, and ANDERSON, Circuit Judges.
PER CURIAM:
        Ursula Langley, a pro se debtor, appeals following the dis-
trict court’s refusal to reconsider its order affirming the bankruptcy
court’s denial of confirmation and dismissal of her bankruptcy pe-
tition. For the reasons which follow, we affirm.
        In the district court, Ms. Langley argued that two putative
creditors—the Deutsche Bank National Trust Company and APG
Holdings Revokable Trust—could neither hold a valid Note on her
residential property nor enforce one against her; that Deutsche
Bank’s proof of claim represented a class action to losses by inves-
tor; and that the bankruptcy court should have deferred to a pend-
ing adversary proceeding she had filed before rendering a decision
in the case. The district court affirmed the decision of the bank-
ruptcy court, ruling that the bankruptcy court correctly recognized
that Ms. Langley had tried to use the bankruptcy proceedings to
litigate the merits of her mortgage notes. Additionally, the district
court concluded that she had not challenged the rulings of the
bankruptcy court and instead used the appeal to contest the
USCA11 Case: 21-12002             Date Filed: 02/07/2022         Page: 3 of 5




21-12002                   Opinion of the Court                                3

bankruptcy court’s separate decision to abate the adversary pro-
ceeding. Finally, the district court noted that the bankruptcy court
had found that her Chapter 13 reorganization plan had not met the
requirements for confirmation. Ultimately, the district court held
that even if Ms. Langley had argued the merits of the case, the
bankruptcy court had properly abstained from determining a state
law issue and she had not showed an abuse of discretion.
        On appeal before us, Ms. Langley argues that due process
required the bankruptcy court to consider her adversary complaint
to its completion. Additionally, she asserts that Deutsche Bank and
APG had no standing to file proofs of claims, that they did not have
valid notes to enforce any claims, and that they were not valid cred-
itors. Significantly, however, she does not challenge any of the ba-
ses provided by the district court for affirming the bankruptcy
court’s decision.1
       In an appeal from a bankruptcy proceeding, we “inde-
pendently examine[s] the bankruptcy court’s factual and legal de-
terminations, applying the same standards of review as the district
court.” Coady v. D.A.N. Joint Venture III, LLP (In re Coady),

1 Although Ms. Langley’s notice of appeal only designated the denial of a mo-
tion for reconsideration for review, we liberally construe it to also include the
underling judgment, as her intent to appeal the underlying order is clear. See
Kicklighter v. Nails by Jannee, Inc., 616 F.2d 734, 738–39 n.1 (5th Cir. 1980).
Because Ms. Langley does not present arguments relating to the denial of her
motions for reconsideration by the bankruptcy court and district court, respec-
tively, any issues in those respects are abandoned. See Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014).
USCA11 Case: 21-12002         Date Filed: 02/07/2022      Page: 4 of 5




4                       Opinion of the Court                  21-12002

588 F.3d 1312, 1315 (11th Cir. 2009). That means that we “review
the bankruptcy court’s factual findings for clear error and its reso-
lution of any legal questions de novo.” Id.
      We liberally construe pro se pleadings. Tannenbaum v.
United States, 148 F.3d 1262, 1263 (11th Cir. 1998). But though we
read briefs filed by pro se litigants liberally, issues not briefed on
appeal by a pro se litigant are deemed abandoned. See Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008).
        A claim or argument is considered abandoned if it is not ad-
equately addressed in the initial brief. See Sapuppo, 739 F.3d at 681.
To properly “brief” a claim, a party must “plainly and prominently
raise it.” Id. (quotation marks omitted). And if the district court’s
order rested on two or more independent, alternative grounds, the
appellant must challenge all of the grounds to succeed on appeal.
See id at 680. When an appellant fails to challenge properly on ap-
peal one of the grounds on which the district court based its judg-
ment, she is deemed to have abandoned any challenge of that
ground, and it follows that the judgment is due to be affirmed. See
Id.
       Chapter 13 “affords individuals receiving regular income an
opportunity to obtain some relief from their debts while retaining
their property.” Bullard v. Blue Hills Bank, 575 U.S. 496, 498
(2015). “To proceed under Chapter 13, a debtor must propose a
[reorganization] plan to use further income to repay a portion (or
in the rare case all) of [her] debts over the next three to five years.”
Id. As relevant here, 11 U.S.C. § 1322(b)(2) prohibits any
USCA11 Case: 21-12002             Date Filed: 02/07/2022         Page: 5 of 5




21-12002                   Opinion of the Court                                5

modification of a homestead mortgagee’s rights in the Chapter 13
plan. See Universal Am. Mort. Co. v. Bateman (In re Bateman),
331 F.3d 821, 826 (11th Cir. 2003).
        In her brief, Ms. Langley does not challenge the multiple
grounds (a) that the bankruptcy court relied on to deny confirma-
tion and dismiss her complaint and (b) which the district court af-
firmed. Although we construe her brief liberally, she does not ad-
dress any of those grounds and that means that she has abandoned
any challenges to those grounds. See Timson, 518 F.3d at 874. The
district court’s judgment must therefore be affirmed. See Sapuppo,
739 F.3d at 680. 2
        AFFIRMED.




        2   Even assuming that Ms. Langley had implicitly challenged the
grounds set out by the bankruptcy court and district court, affirmance would
still be appropriate. Simply stated, she did not present a Chapter 13 plan which
could be confirmed. Her reorganization plan called for payments over 84
months, which is beyond the 3-to-5-year plan as required by the statute. 11
U.S.C. § 1322(d). Additionally, much of her arguments before the bankruptcy
and the district court consisted of her impermissible challenges to the status of
Deutsche Bank and APG as lienholders in the Chapter 13 proceedings. See
Bateman, 331 F.3d 821, 826 (11th Cir. 2003); 11 U.S.C. § 1322(b)(2).